Exhibit 10.1
FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT (hereinafter, this “Agreement”) dated as of July 29,
2011 is by and among:
YA GLOBAL INVESTMENTS, L.P., formerly known as Cornell Capital Partners, LP (the
“Lender”), a Cayman Islands exempt limited partnership with an office located at
101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302;
HOMELAND SECURITY CAPITAL CORPORATION, a Delaware corporation (the “Company”)
with its principal office located at 4601 North Fairfax Road, Suite 1200,
Arlington, VA 22203;
HOMELAND SECURITY ADVISORY SERVICES, INC., a Delaware corporation (“HSAS”), with
its principal office located at 4601 North Fairfax Road, Suite 1200, Arlington,
VA 22203;
CELERITY SYSTEMS, INC., a Nevada corporation (“Celerity”), with its principal
office located at 4601 North Fairfax Road, Suite 1200, Arlington, VA 22203; and
NEXUS TECHNOLOGY GROUP, INC., a Delaware corporation (“Nexus” and, collectively
with HSAS and Celerity, the “Guarantors” and each, a “Guarantor”), with its
principal office located at 7 West Cross Street, Hawthorne, NY 10532.
WITNESSETH
WHEREAS, the Lender has made loans and other financial accommodations to or for
the benefit of the Company and the Guarantors in accordance with the documents,
instruments, and agreements set forth on Exhibit A hereto (hereinafter,
collectively, with all other documents, instruments, and agreements executed in
connection therewith or related thereto, the “Financing Documents”);
WHEREAS, one or more Events of Default (as defined in the Financing Documents)
have occurred and are continuing as a consequence of the Company having failed
to pay, when due at maturity, all outstanding principal and accrued and unpaid
interest under the Promissory Notes (the “Existing Defaults”);
WHEREAS, the Company has requested that the Lender forbear from exercising its
rights and remedies under the Financing Documents and applicable law in respect
of the Existing Defaults, and the Lender is willing to do so, but only on the
terms and conditions set forth herein.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Definitions

1.  
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned in the Financing Documents and the following terms shall have
the following meanings:

“Acquisitions” shall have the meaning ascribed thereto in that certain Waiver,
Consent and Release of Security Interests entered into as of the date hereof by
and between the Company and the Lender.
“Ecology” means Safety & Ecology Holdings Corporation, a Nevada corporation.
“Ecology Sale” means a sale of all or substantially all of the assets of Ecology
or a sale or all or substantially all of the equity interests of Ecology.
“First March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Forbearance Effective Date” means the first date on which the conditions
precedent specified in Section 5 of this Agreement shall have been satisfied or
the satisfaction thereof shall have been waived in accordance with the terms
hereof.
“Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the Forbearance Termination Date.
“Forbearance Termination Date” means the earlier to occur of (i) the Termination
Date and (ii) a Termination Event.
“Net Cash Proceeds” means cash proceeds received by the Company or any Guarantor
from any sale, conveyance, transfer, lease or other disposition of any of their
respective assets or any interest therein (including the sale or factoring at
maturity or collection of any accounts), net of (i) the reasonable cash costs of
sale, assignment or other disposition (ii) taxes paid or reasonably estimated to
be payable as a result thereof, (iii) reserves for post-closing adjustments in
the purchase price; provided that, to the extent and at the time any such
reserves are no longer required to be maintained by the Company or any
Guarantor, such funds shall constitute Net Cash Proceeds, (iv) post-closing
adjustments to the purchase price in connection with any indemnification
payments made by the Company or any Guarantor with respect thereto and (v) up to
$550,000 of proceeds from the Nexus Sale to be used by the Company for the
Acquisitions; provided, however, that evidence of each of clauses (i), (ii),
(iii) and (iv) above is provided to the Lender in form and substance
satisfactory to it in its sole and absolute discretion.
“Nexus Sale” means a sale of all or substantially all of the assets of Nexus or
a sale or all or substantially all of the equity interests of Nexus.
“November 28 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.

 

2



--------------------------------------------------------------------------------



 



“November 26 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Promissory Notes” shall have the meaning ascribed thereto in Exhibit A.
“Second March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
“Security Agreement” shall have the meaning ascribed thereto in Exhibit A.
“Termination Date” means August 31, 2011.
“Termination Event” means the occurrence of an event of termination as provided
in Section 3 of this Agreement.
“Third March 2008 Promissory Note” shall have the meaning ascribed thereto in
Exhibit A.
Forbearance by Lender

2.   Notwithstanding the occurrence and continuance of the Existing Defaults,
subject to the terms and conditions hereof, the Lender hereby agrees to forbear,
during the Forbearance Period, from the exercise of any and all rights or
remedies under the Financing Documents or applicable law solely in respect of
the Existing Defaults. Notwithstanding the foregoing, nothing contained in this
Agreement shall constitute a waiver by the Lender of any default or Event of
Default, whether now existing or hereafter arising (including, without
limitation, the Existing Defaults). This Agreement shall only constitute an
agreement by the Lender to forbear from enforcing its rights and remedies upon
the terms and conditions set forth herein.

Termination Events

3.   The occurrence of any one or more of the following events shall constitute
a termination event under this Agreement:

  a.   The failure of the Company or any Guarantor to promptly, punctually, or
faithfully perform or comply with any term or condition of this Agreement as and
when due, it being expressly acknowledged and agreed that TIME IS OF THE
ESSENCE, including, without limitation, any agreement set forth in Sections 6
through 12 hereto;

  b.   The determination by the Lender that any warranty or representation made
by the Company or any Guarantor in connection with this Agreement was false or
misleading;

 

3



--------------------------------------------------------------------------------



 



  c.   The occurrence of a materially adverse change in or to the collateral
granted to the Lender under the Financing Documents and/or herein, as determined
by the Lender in its sole and exclusive discretion; and

  d.   The occurrence of any default and/or Event of Default (other than the
Existing Defaults) under the Financing Documents.

Rights Upon Occurrence of a Termination Event

4.   On and after the Forbearance Termination Date, the Lender’s agreement to
forbear as set forth in this Agreement shall automatically terminate without any
further action of any party and the Lender may immediately commence enforcing
its rights and remedies pursuant to this Agreement, the Financing Documents
and/or otherwise under applicable law.

Conditions Precedent

5.   The Lender’s agreement to forbear as contemplated herein, shall not be
effective unless and until each of the following conditions precedent have been
fulfilled, all as determined by the Lender in its sole and exclusive discretion:

  a.   All action on the part of the Company and each Guarantor necessary for
the valid execution, delivery, and performance by the Company and each Guarantor
of this Agreement shall have been duly and effectively taken, and the Lender
shall have received from the Company and each Guarantor: (i) copies, certified
by a duly authorized officer of the Company and each Guarantor to be true and
complete as of the date hereof, of each of (A) the governing documents of the
Company and each Guarantor as in effect on the date hereof, including, without
limitation, the Articles of Incorporation and the By-laws and any and all
amendments thereto, (B) the resolutions of the Company and each Guarantor
authorizing the execution and delivery of this Agreement, the other documents
executed in connection herewith and the Company’s and each Guarantor’s
performance of all of the transactions contemplated hereby, and (C) an
incumbency certificate giving the name and bearing a specimen signature of each
individual who shall be so authorized; and (ii) such other evidence reasonably
satisfactory to the Lender that all such actions on the part of the Company and
each Guarantor have been duly and effectively taken; and

  b.   This Agreement shall be executed and delivered to the Lender by the
Company and each Guarantor, shall be in full force and effect and shall be in a
form and substance reasonably satisfactory to the Lender.

 

4



--------------------------------------------------------------------------------



 



Agreements

6.   On or before August 5, 2011, the Company shall deliver to the Lender one or
more certificated securities representing one hundred percent (100%) of its
equity interest in Nexus, along with an executed but undated stock power,
satisfactory to Lender in its sole and absolute discretion.

7.   On or before August 5, 2011, Fiducia Holdings LLC, a Delaware limited
liability company (“Fiducia Holdings”), shall execute and deliver a guaranty
agreement in favor of Lender with a maximum liability not to exceed $1,800,000,
in form and substance reasonably satisfactory to Lender in its sole and absolute
discretion.

8.   On or before August 5, 2011, Fiducia Holdings and Nexus shall execute and
deliver a joinder agreement in favor of Lender pursuant to which Fiducia
Holdings and Nexus each become a Grantor under the Security Agreement.

9.   On or before August 5, 2011, the Company shall deliver to the Lender one or
more certificated securities representing one hundred percent (100%) of its
equity interest in Fiducia Holdings along with an executed and undated
membership interest power, reasonably satisfactory to the Lender in its sole and
absolute discretion.

10.   On or before August 5, 2011, Fiducia Holdings shall incorporate into its
operating agreement a provision pursuant to which each membership interest of
Fiducia Holdings shall be deemed a security within the meaning of
Sections 8-102(15) and 8-103 of the Code (as defined in the Security Agreement).
The designation of any membership interest as a “security” under this provision
shall be solely for the purposes of the Code and shall not indicate that it is a
“security” for any other purposes under any other provision of law.

11.   On or before August 5, 2011, Fiducia Holdings shall deliver to the Lender
one or more certificated securities representing one hundred percent (100%) of
its equity interest in Fiducia Real Estate Solutions, Inc., a Delaware
corporation (“Fiducia Real Estate”), along with an executed but undated stock
power, reasonably satisfactory to Lender in its sole and absolute discretion.

 

5



--------------------------------------------------------------------------------



 



Transfer of Equity Interests in Fiducia Holdings and Fiducia Real Estate

12.   The Company hereby represents and warrants that no provision of the
operating agreement or other agreement governing the transfer of equity
interests of Fiducia Holdings (the “Fiducia Holdings Charter Documents”) or the
by-laws or other agreement governing the transfer of equity interests of Fiducia
Real Estate (the “Fiducia Real Estate Charter Documents”) restricts, directly or
indirectly, the transfer of equity interests in Fiducia Holdings or Fiducia Real
Estate, respectively. The Company shall not take any action, and shall cause
Fiducia Holdings not to take any action, directly or indirectly, to amend,
modify or otherwise change the Fiducia Holdings Charter Documents or Fiducia
Real Estate Charter Documents to impose any restrictions upon the transfer of
the equity interests in Fiducia Holdings or Fiducia Real Estate.

Mandatory Prepayments in Connection with Ecology Sale and Nexus Sale

13.   Notwithstanding anything in the Financing Documents to the contrary, upon
receipt by the Company or any Guarantor of Net Cash Proceeds arising from the
Ecology Sale and/or Nexus Sale, the Company shall immediately prepay the
Obligations (as hereinafter defined) in an amount equal to one hundred percent
(100%) of such Net Cash Proceeds up to the amount of the Obligations. To the
extent that any portion of the purchase price paid in connection with the
Ecology Sale or Nexus Sale is paid by the purchaser issuing to the seller a debt
instrument, all payments made on account of such debt instrument shall be made
to account no. 1000038719851 held by the Company at SunTrust Bank. Neither this
section nor any other provision herein shall constitute a consent by Lender to
the Ecology Sale or Nexus Sale or shall in any way constitute a release by
Lender of any security interests or liens in any assets subject to the Ecology
Sale or Nexus Sale.

Acknowledgment of Indebtedness

14.   The Company and each Guarantor hereby acknowledges and agrees that, in
accordance with the terms and conditions of the Financing Documents, it is
jointly and severally liable to the Lender as follows:

  a.   Due under November 28 Promissory Note as of the date hereof:

         
Principal
  $ 71,345.00  
Interest
  $ 26,993.82  
 
     
Total
  $ 98,338.82  

  b.   Due under the November 26 Promissory Note as of the date hereof:

         
Principal
  $ 178,655.00  
Interest
  $ 67,722.48  
 
     
Total
  $ 246,377.48  

  c.   Due under the First March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 878,923.00  
Interest
  $ 0.00  
 
     
Total
  $ 878,923.00  

  d.   Due under the Second March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 6,750,000.00  
Interest
  $ 3,176,568.49  
 
     
Total
  $ 9,926,568.49  

 

6



--------------------------------------------------------------------------------



 



  e.   Due under the Third March 2008 Promissory Note as of the date hereof:

         
Principal
  $ 6,310,000.00  
Interest
  $ 2,469,503.29  
 
     
Total
  $ 8,779,503.29  

  f.   For all interest accruing upon the principal balances of the Promissory
Notes from and after the date hereof, and for all fees, redemption premiums,
liquidated damages, costs, expenses, and costs of collection (including
attorneys’ fees and expenses) heretofore or hereafter accrued or incurred by the
Lender in connection with the Financing Documents.

Hereinafter all amounts due as set forth in this Section 13, and all amounts
payable under this Agreement and the Financing Documents, shall be referred to
collectively as the “Obligations”.
Waiver of Claims

15.   The Company and each Guarantor hereby acknowledges and agrees that it has
no offsets, defenses, claims, or counterclaims against the Lender, its general
partner, and its investment manager, and each of their respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
representatives, investors, partners, members, managers, predecessors,
successors, and assigns (collectively, the “Lender Parties”) and that if the
Company or any Guarantor now has, or ever did have, any offsets, defenses,
claims, or counterclaims against the Lender Parties, or any one of them, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Agreement, all of them are
hereby expressly WAIVED, and the Company hereby RELEASES the Lender Parties from
any liability therefor.

Ratification of Loan Documents; Cross-Default; Cross-Collateralization; Further
Assurances

16.   The Company and each Guarantor:

  a.   Hereby ratifies, confirms, and reaffirms all and singular the terms and
conditions of the Financing Documents and acknowledges and agrees that the
Financing Documents remain in full force and effect;

 

7



--------------------------------------------------------------------------------



 



  b.   Hereby ratifies, confirms, and reaffirms that (i) the obligations secured
by the Financing Documents include, without limitation, the Obligations, and any
future modifications, amendments, substitutions or renewals thereof, (ii) all
collateral, whether now existing or hereafter acquired, granted to the Lender
pursuant to the Financing Documents or otherwise shall secure all of the
Obligations until full and final payment of the Obligations, and (iii) the
occurrence of a default and/or Event of Default under any Financing Document
and/or the occurrence of a Termination Event under this Agreement, shall
constitute an Event of Default under all of the Financing Documents and a
Termination Event hereunder, it being the express intent of the Company that all
of the Obligations be fully cross-collateralized and cross-defaulted. Without
limiting the foregoing, and for the avoidance of doubt, in order to secure all
debts, liabilities, obligations, covenants and duties owing by the Company to
the Lender, whether now existing or hereafter arising, including, without
limitation, the Obligations, the Company and each Guarantor hereby grants the
Lender a security interest in all of its assets, whether now existing or
hereafter acquired, including, without limitation, all accounts, inventory,
goods, equipment, software and computer programs, securities, investment
property, equity interests in any of the Company’s subsidiaries, financial
assets, deposit accounts, chattel paper, electronic chattel paper, instruments,
documents, letter-of-credit rights, health-care-insurance receivables,
supporting obligations, notes secured by real estate, commercial tort claims,
and general intangibles, including payment intangibles, and all products and
proceeds of the foregoing; and

  c.   Shall, from and after the execution of this Agreement, execute and
deliver to the Lender whatever additional documents, instruments, and agreements
that the Lender may reasonably require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein or herein more securely in the Lender and/or to otherwise give
effect to the terms and conditions of this Agreement, and hereby authorizes the
Lender to file any financing statements (including financing statements with a
generic description of the collateral such as “all assets”), and take any other
normal and customary steps, the Lender deems necessary to perfect or evidence
the Lender’s security interests and liens in any such collateral. This Agreement
constitutes an authenticated record.

Costs and Expenses

17.   The Company and each Guarantor shall be jointly and severally liable to
Lender for any and all unreimbursed costs, expenses, and costs of collection
(including attorneys’ fees and expenses) heretofore or hereafter incurred by the
Lender in connection with the protection, preservation, and enforcement by the
Lender of its rights and remedies under the Financing Documents and this
Agreement.

 

8



--------------------------------------------------------------------------------



 



Representations, Warranties, and Covenants

18.   The Company and each Guarantor hereby represents, warrants, and covenants
to the Lender as follows:

  a.   The execution and delivery of this Agreement by the Company and each
Guarantor and the performance by the Company and each Guarantor of its
obligations and agreements under this Agreement and the Financing Documents are
within the authority of the Company and each Guarantor, have been duly
authorized by all necessary corporate proceedings, if applicable, on behalf of
the Company and each Guarantor, and do not and will not contravene any provision
of law, statute, rule or regulation to which the Company or any Guarantor is
subject or, if applicable, any of the Company’s or any Guarantor’s charter,
other organization papers, by-laws or any stock provision or any amendment
thereof or of any agreement or other instrument binding upon the Company or any
Guarantor.

  b.   This Agreement and the Financing Documents constitute legal, valid and
binding obligations of the Company and each Guarantor, enforceable in accordance
with their respective terms, except as limited by bankruptcy, insolvency,
moratorium, fraudulent transfer, reorganization and other laws of general
applicability relating to or affecting the rights or remedies of creditors and
by general equitable principles (whether considered in a proceeding in equity or
at law).

  c.   No approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by the Company or any Guarantor of this Agreement or any of the
Financing Documents.

  d.   The Company and each Guarantor has performed and complied in all material
respects with all terms and conditions herein required to be performed or
complied with by the Company and each Guarantor prior to or at the time hereof,
and as of the date hereof, to the best knowledge of the Company and each
Guarantor, no default and/or Event of Default has occurred and is continuing
under any of the Financing Documents, with the sole exception of the Existing
Defaults.

  e.   The representations and warranties contained in the Financing Documents
were true and correct in all material respects at and as of the date made and
are true and correct as of the date hereof, except to the extent of changes
resulting from transactions specifically contemplated or specifically permitted
by this Agreement and the Financing Documents, and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse to the financial condition of the Company, and to the extent that such
representations and warranties relate expressly to an earlier date.

  f.   To the best knowledge of the Company and each Guarantor, the Company and
each Guarantor currently has no commercial tort claims (as such term is defined
in the Code), and hereby covenants and agrees that in the event the Company or
any Guarantor shall hereafter hold or acquire a commercial tort claim, the
Company and/or such Guarantor shall immediately notify the Lender of the
particulars of such claim in writing and shall grant to the Lender a security
interest therein and in the proceeds thereof, upon such terms and documentation
as may be satisfactory to the Lender.

 

9



--------------------------------------------------------------------------------



 



  g.   The Company and each Guarantor has read and understands each of the terms
and conditions of this Agreement and confirms that it is entering into this
Agreement freely and voluntarily, without duress, after having had an
opportunity for consultation with independent counsel of its own selection, and
not in reliance upon any representations, warranties, or agreements made by the
Lender and not set forth in this Agreement.

Notices

19.   Any communication between the Lender and the Company or any Guarantor
shall be forwarded via certified mail, return receipt requested, or via
recognized overnight courier, addressed as follows:

         
 
  If to the Lender:   YA Global Investments, L.P.
 
      101 Hudson Street, Suite 3700
 
      Jersey City, New Jersey 07302
 
      Attention: Michael Rosselli
 
      Telephone: (201) 985-8300
 
      Facsimile: (201) 985-8266
 
       
 
  If to Company or:   Homeland Security Capital Corporation.
 
  Any Guarantor   4601 North Fairfax Road, Suite 1200
 
      Arlington, VA 22203
 
      Attention: Thomas McMillen, CEO
 
      Telephone: (703) 528-7073
 
      Facsimile: (703) 528-0956

Waivers

20.   Non-Interference. On and after the Forbearance Termination Date, the
Company and each Guarantor agrees not to interfere with the exercise by the
Lender of any of its rights and remedies. The Company and each Guarantor further
agrees that it shall not seek to distrain or otherwise hinder, delay, or impair
the Lender’s efforts to realize upon any collateral granted to the Lender, or
otherwise to enforce its rights and remedies pursuant to the Financing
Documents, this Agreement and/or applicable law. The provisions of this
Paragraph shall be specifically enforceable by the Lender.

 

10



--------------------------------------------------------------------------------



 



21.   Automatic Stay. The Company and each Guarantor agrees that upon the filing
of any Petition for Relief by or against the Company or any Guarantor under the
United States Bankruptcy Code, the Lender shall be entitled to immediate and
complete relief from the automatic stay with respect to the Company and any
Guarantor, and Lender shall be permitted to proceed to protect and enforce its
rights and remedies under state law. The Company and each Guarantor hereby
expressly assents to any motion filed by the Lender seeking relief from the
automatic stay. The Company and each Guarantor further hereby expressly WAIVES
the protections afforded under Section 362 of the United States Bankruptcy Code
with respect to the Lender.

22.   Jury Trial. The Company, each Guarantor and the Lender hereby make the
following waiver knowingly, voluntarily, and intentionally, and understand that
the other, in entering into this Agreement, is relying on such a waiver: THE
COMPANY, EACH GUARANTOR AND THE LENDER EACH HEREBY IRREVOCABLY WAIVE ANY PRESENT
OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
OTHER BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR
AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS JOINED AS A PARTY LITIGANT), WHICH
CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN
THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON, AND THE LENDER.

Entire Agreement

23.   This Agreement shall be binding upon the Company, each Guarantor, and the
Company’s and each Guarantor’s employees, representatives, successors, and
assigns, and shall inure to the benefit of the Lender and the Lender’s
successors and assigns. This Agreement incorporates all of the discussions and
negotiations between the Company, each Guarantor and the Lender, either
expressed or implied, concerning the matters included herein and in such other
documents, instruments and agreements, any statute, custom, or usage to the
contrary notwithstanding. No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof. No modification, amendment,
or waiver of any provision of this Agreement, or any provision of any other
document, instrument, or agreement between the Company, any Guarantor and the
Lender shall be effective unless executed in writing by the party to be charged
with such modification, amendment, or waiver, and if such party be the Lender,
then by a duly authorized officer thereof.

Construction of Agreement

24.   In connection with the interpretation of this Agreement:

  a.   All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of the State of New Jersey and are intended to take
effect as sealed instruments.

 

11



--------------------------------------------------------------------------------



 



  b.   The captions of this Agreement are for convenience purposes only, and
shall not be used in construing the intent of the Lender, the Company or any
Guarantor under this Agreement.

  c.   In the event of any inconsistency between the provisions of this
Agreement and any other document, instrument, or agreement entered into by and
between the Lender, the Company or any Guarantor, the provisions of this
Agreement shall govern and control.

  d.   The Lender, the Company and the Guarantors have prepared this Agreement
with the aid and assistance of their respective counsel. Accordingly, all of
them shall be deemed to have been drafted by the Lender, the Company and the
Guarantors and shall not be construed against the Lender, the Company or the
Guarantors.

Illegality or Unenforceability

25.   Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

Counterparts

26.   This Agreement may be executed in multiple identical counterparts, each of
which when duly executed shall be deemed an original, and all of which shall be
construed together as one agreement. This Agreement will not be binding on or
constitute evidence of a contract between the parties hereto until such time as
a counterpart has been executed by such party and a copy thereof is delivered to
each other party to this Agreement.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

            HOMELAND SECURITY CAPITAL CORPORATION
      By:   /c/ C. Thomas McMillen       Name:   C. Thomas McMillen      
Title:   Cheif Executive Officer       HOMELAND SECURITY ADVISORY SERVICES, INC.
      By:   /c/ C. Thomas McMillen       Name:   C. Thomas McMillen      
Title:   President       CELERITY SYSTEMS, INC.
      By:   /c/ C. Thomas McMillen       Name:   C. Thomas McMillen      
Title:   President       NEXUS TECHNOLOGY GROUP, INC.
      By:   /c/ Michael T. Brigante       Name:   Michael T. Brigante      
Title:   Cheif Executive Officer  

 

 



--------------------------------------------------------------------------------



 



         

                  YA GLOBAL INVESTMENTS, L.P.
 
                By: Yorkville Advisors, LLC
Its: Investment Manager
 
           
 
  By:   /c/ David Gonzalez          
 
      Name:   David Gonzalez
 
      Title:   Member

 

 